DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.                                     Authorization for this examiner’s amendment was given over the phone on 08/09/2021, by Thomas Cope, Reg. No. 68,201.


3.
Terminal Disclaimer
The terminal disclaimer, filed on 08/10/2021 for later Application No. 16/814,335 has been approved.


4.
Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 06/08/2021, 04/08/2021, 12/17/2020, 08/19/2020, 06/16/2020, and 03/10/2020 are in compliance with the 
5.
Examiner’s Amendments

1. (Currently Amended)	A system configured to facilitate review of a confidential electronic document by a non-privileged person without exposing the non-privileged person to any confidential content or confidential meaning contained in the confidential electronic document, the system comprising: one or more hardware processors configured by machine-readable instructions to: receive, at a processor, the confidential electronic document including text, the text including a plurality of words; tokenize the text of the confidential electronic document by breaking up a stream of the text into tokens, a given token being a word or a punctuation; determine whether individual tokens are individual content words, a given content word having a substantive meaning; determine whether individual tokens are individual function words, a given function word lacking substantive meaning and instead denoting grammatical relationships between the content words; and substitute the individual tokens comprising the individual content words with different corresponding symbols, wherein a first character of an individual symbol is the same as [[the]] a first character of an individual content word, wherein the substituting strips away the confidential content or the confidential meaning contained in the confidential electronic document, wherein a given symbol is substituted for every instance of a given content word in the text, Page 30 of 35Patent Application Attorney Docket No. 55JN-016004 wherein a correlation between the given symbol and the given content word is unique to the confidential electronic document such that other instances of the given content word in other confidential electronic documents have different corresponding symbols.  

8. Cancelled.  

10. (Currently Amended)	A method to facilitate review of a confidential electronic document by a non- privileged person without exposing the non-privileged person to any confidential content or confidential meaning contained in the confidential electronic document, the method comprising: receiving, at a processor, the confidential electronic document including text, the text including a plurality of words; tokenizing the text of the confidential electronic document by breaking up a stream of the text into tokens, a given token being a word or a punctuation; determining whether individual tokens are individual content words, a given content word having a substantive meaning; Page 32 of 35Patent ApplicationAttorney Docket No. 55JN-016004determining whether individual tokens are individual function words, a given function word lacking substantive meaning and instead denoting grammatical relationships between the content words; and substituting the individual tokens comprising the individual content words with different corresponding symbols, wherein a first character of an individual symbol is the same as [[the]] a first character of an individual content word, wherein the substituting strips away the confidential content or the confidential meaning contained in the confidential electronic document, wherein a given symbol is substituted for every instance of a given content word in the text, wherein a correlation between the given symbol and the given content word is unique to the confidential electronic document such that other instances of the given content word in other confidential electronic documents have different corresponding symbols.  



6.Page 30 of 35Patent Application Attorney Docket No. 55JN-016004 wherein a correlation between the given symbol and the given content word is unique to the confidential electronic document such that other instances of the given content word in other confidential electronic documents have different corresponding symbols.  
Page 30 of 35Patent Application Attorney Docket No. 55JN-016004 wherein a correlation between the given symbol and the given content word is unique to the confidential electronic document such that other instances of the given content word in other confidential electronic documents have different corresponding symbols.  Allowable Subject Matter

	Claims 1 and 10 amended, claims 8 and 17 are cancelled, and claims 1-7, 9-16 and 18 are allowed. Prior arts do not read on the following combination of limitations in view of other limitations in each of the independent claims: substitute the individual tokens comprising the individual content words with different corresponding symbols, wherein a first character of an individual symbol is the same as a first character of an individual content word, wherein the substituting strips away the confidential content or the confidential meaning contained in the confidential electronic document, wherein a given symbol is substituted for every instance of a given content word in the text, Page 30 of 35Patent Application Attorney Docket No. 55JN-016004 wherein a correlation between the given symbol and the given content word is unique to the confidential electronic document such that other instances of the given content word in other confidential electronic documents have different corresponding symbols.  


According to MPEP 1302.14 (I): “In most cases, the examiner’s actions and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record and no statement should be necessary.”










Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AYOUB ALATA whose telephone number is (313)446-6541.  The examiner can normally be reached on Monday - Friday 7:30 - 5:00 Est.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jung (Jay) Kim can be reached on (571)272-3804.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status 

/AYOUB ALATA/Primary Examiner, Art Unit 2494